                                                                                       ipiO 8g OFFICE 1
                    i
                                     #r l'J<^ -cxl-03^ IZ'AM/-^ ~/e^L

                               p£PA. HPdoFp&lp dFJBirC PoBcPT/j, Lxdi
                                                                                   /
O'^T 3 1 (i£lo)\lo hC-hift /) c/ifjiL ffio/d MA I'^T^S TR&T FfS t^PvTo TO Tffp
                    1
               Tf}hT P/HiBiT 1                           oo/^r4/PP /^A/                  noa/icMr a./
6ucioc^i^\                     fs coMcorSft cfH)BlT 1 V TRAf 6 TAo f\iOf^rr- oF^-iO i^
'>^fkihc C\\>oA r of THc 5 TA To of^cW iotdK                                 I^J)^ /oO, jXP/-       DA TCP
                    il                                               /


(p'}l
 " 1       ^        ^1 . ^
                               \) ^o/ihOfsS
                                      '   z'
                                             %)
                                              /
                                                                                  SF/?c^S 3J
                                                                                          /■
    FKSi/!c'?'\c/{llfi>ir/ []t \^\lo                                fPt&vi   \)^£k\^ot/WlAWS^') ^Fo^JFFcr
PA(r6'7 fo                                 118 C7SCB17 "Wf// '^0 AoaA^';., FtAP^^F,.
 5> Pbt^\^/[A ,                 LoP-j 0\ F, 6o'>lot\DP h/r((S6ri£fn ^PhCrF'? THAiZ i{o AfiO-c^ o7
                    1
tij fU if^(f                  ■Ttf<? oh')C /P OPAcfIc Lix^At of tHF DTt^Tc of fjcw iofk         /
                                                                                                             T//f
 U'srof oi\c u/i chT\
  I) /? :r/ li          w
                                          \ZS/ l /<^ !
                                                                i^PPtC-c5
                                                                '

  z) HAA^P f^ojt                                \fiPG-c
  3)                    ' '
                                Lf\6T PP^o of 1?^ r^oT/y^C- /
                                                                                       )r ^//f5 l^R/cdicP
   ^) P<^R P&R^o/J
    If          .       j ,1    ¥
                                                    ofOoR,
               Prff'OPi/lp i/d idfo/f
                          1
                                                Pj f^6-ff                ^
                         Ift'cQ cor\l\A\^ 5 PhLrC'F
                          7"          .     .   -
                                                                             (i,hr\C       IP coPcXTiofS)    /


   2 J \/6 P- sPklt^ ofJ
   •3') M Pi o\ ]0
   jo ) K oTSct of rjoTio^                                          H
         11 ) ft ff 1 OflVlp \iJ piOfoPf
                         '.^olr^cdT'oR IcTS9\ rfoM Q^PAtf/C                                 1
                                                                                                                    r-
                          i




1^)                           py at- RSi-i)i7i:>
                                       ,-                          B>
                                                                   ^
1 W)                 r ^ Lc^T'orJ l.cTBfi. fRo^ T^f^^fCyo/y Pi9ToO /T/fk'-//
         V
1 5) ^                        Pfc^T'oP i-^T FF                     £}ityF^5c//6o £?/9Tk) o^c. g z" yiS"
    1                Ci t^Bkiitk           y PflircB
         A
    17)               T/<:\/fB^ O/oiOyy               2. F/I^-BS
        iP)    I- frrBi^ S fa M IbAR^7/s S7/^/< U f^oFT?
        1 ^)-Hrf-Mrf7 FffiRf^f!
             V            I
        ^(0) tc (}>€L'                    of ///9A/«A^ To PfBi^OiP tyfcLfo,'^
                 y
<O
/         '
             \       Co       Q^fcTlOfJ ^yc>T'f''/r f-^xjvJ /yc>Ti/^fr- T^ooT FAfiiz/fPff-p/T
^)Crmfy)k                     ^                   Pt/lnUT foPtf^F f-o!              ASooT TF^cTyo/^B
u UH BSd                      . fiJ6 Kz/^r's -thc fuRfSf of -7-^/$                 r-2 MT-fS
OoS iT A ^Qof                           Si^C'fT            S" oB                  /y\y/-0      ^
         0       kcAC-         cofy of con/TkPcrr                      1 Hk-^f f'ifLArfp fii'ijcPgy
                                     / ,               ^                    /     '
                                  vJ\IKFTcf Hfii/c h'S^CO oic fitf^P rffco^oTr h/iTB irf>
        u! da tJL             n/)yu MnhTT^          if P/iP fof PFgl- co^^PcOt'c/y'^cT
         1 ) fo 6 ov/v/ TfBif                       Boj/op^T /a/ A^l /fTTBoP /oo r Tc
                                  /
                              U/i/y fi^^PS /Tofiaiy"^              P60PT A^kTUfioA
        7/) TO e^^koclk [/Skl^orJ wifi-2L'C'?$ lo C0^6c.T T/7^ i^Fo
         Pil''- oP!\ fpiT R^foaTfR6 IP a PHoTT nAf fff/fB
                     J ^j,il-^op vJldcUf) FPyopi>                        BTT To       TpPpt/ab FoB.
         rH6ii{ AcT/op''^                         f'R$T rf/pff Lcr7f/<\                     3o^,c^oS
         7o,cro^ f'fK foofi^Tf^ U^TT^fk /Ifl/D a'^/? T'^B 7)/^ oc-^f
        fiS C£>7\fr 6r'c S(7^T. Af^D ki-^o if WC cfi,y       /brJ^k
        To co'^kT Bffe>AB THt Of^To oF o^T 7L^
        ^Hc a 7) Tf i/Tn 1 CA Top fff^'RB PPT 1 ok % p({ \o off1
         0(^         17 0 K       1^ pH x'b        n 90b rypf (r° ot^f day that \ po^r
                                                       ^                      /

          e>f k,ff                      cAA>f ppp !AB '>Tff'ATPFk TP FkpTf
                               /j-yjj
                                       (P
       ((€SfccTt                 $                  Yc Yi^P/9 /^5^fAoi/i<^
                      '^                       -2-/-^ JRo^9 s77^
                                                                    7/z.//
                                                       /        /



                                              3^/7 73/ # ^/R'

                                               t/           u



           ^
                   ro
                    PYYTo9


               0-61^ r- U   '.   f,
                                      R-
           ifS'o TJfiPl)              ^vrTc   o-o
           /^Sto AsPpL ,         ^
    rec.   7-1P'9Sf 7Y<rO
.   m ^{lJ ^5? 7)^fT




                                                                         /
                                                                         ;■
